978 F.2d 1266
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.John Douglas JERMAN, Defendant-Appellant.
No. 91-30402.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 2, 1992.*Decided Nov. 5, 1992.

Before EUGENE A. WRIGHT, HUG and POOLE, Circuit Judges.


1
MEMORANDUM**


2
This appeal concerns the scope of "official detention" under 18 U.S.C. § 3585 and the authority of the district court to grant credit at sentencing.   Jerman appeals a district court order denying credit for presentence home confinement.   He relies on this court's opinion in  United States v. Chalker, 915 F.2d 1254, 1258 (9th Cir.1990).


3
Defendant John Jerman was convicted under 21 U.S.C. § 846 for conspiracy to distribute five or more kilograms of cocaine.   The district court granted Jerman's motion for release pending sentence subject to a $250,000 security deposit and restricted Jerman to house arrest pending sentencing.   Jerman received a reduced sentence of 78 months, 5 years supervised release, and $50.00 special assessment.   He filed a motion requesting "official detention" credit for the six months spent in house arrest awaiting sentencing.   The district court denied the motion.


4
The Supreme Court held recently in United States v. Wilson that the district court does not have concurrent authority with the Attorney General under 18 U.S.C. § 3585 to grant or deny credit for time served.  112 S.Ct. 1351, 1354 (1992).   Because Jerman failed to exhaust his administrative remedies with the Attorney General prior to his motion requesting credit for time served, the district court lacked jurisdiction to entertain the action.   The district court had no authority under § 3585(b) and its refusal to grant credit was appropriate.   United States v. Checchini, 967 F.2d 348, 350 (9th Cir.1992).


5
DISMISSED for lack of jurisdiction.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3